ICJ_139_Avena-Interpretation_MEX_USA_2008-07-16_ORD_01_NA_01_FR.txt.   OPINION DISSIDENTE DE M. LE JUGE BUERGENTHAL

raduction]

1. J’ai souscrit à l’arrêt rendu par la Cour en l’affaire Avena (Avena et
tres ressortissants mexicains (Mexique c. Etats-Unis d’Amérique)), et
té en faveur de celui-ci. Dans cette affaire, la Cour a jugé que les Etats-
nis avaient violé la convention de Vienne sur les relations consulaires à
gard de plusieurs ressortissants mexicains détenus aux Etats-Unis. Cet
rêt m’avait semblé juste tant sur le plan juridique que sur le plan des
 ncipes, et je continue d’y souscrire sans aucune réserve. Il n’en va pas
  même de la présente ordonnance. Certes, les Etats-Unis sont tenus de
 re en sorte, conformément à la conclusion formulée par la Cour dans
rrêt Avena, que les ressortissants mexicains visés dans cette décision ne
 ent pas exécutés sans avoir bénéficié du réexamen et de la revision des
rdicts de culpabilité rendus et des peines prononcées contre eux, mais
stime que la Cour n’a pas la compétence requise pour rendre la pré-
nte ordonnance. Je considère néanmoins, bien entendu, que les Etats-
nis devraient se conformer pleinement aux obligations leur incombant
  vertu de l’arrêt Avena.
2. En l’affaire Avena, la Cour a jugé que
  « les Etats-Unis d’Amérique [étaient] tenus d’assurer, par les moyens
  de leur choix, le réexamen et la revision des verdicts de culpabilité
  rendus et des peines prononcées contre les ressortissants mexicains
  visés [dans l’arrêt], en tenant compte à la fois de la violation des
  droits prévus par l’article 36 de la convention et des paragraphes 138
  à 141 du présent arrêt » (Avena et autres ressortissants mexicains
  (Mexique c. Etats-Unis d’Amérique), arrêt, C.I.J. Recueil 2004 (I),
  p. 72, par. 153, point 9)).
3. Aujourd’hui, la Cour indique :
    « Les Etats-Unis d’Amérique prendront toutes les mesures néces-
  saires pour que MM. José Ernesto Medellín Rojas, César Roberto
  Fierro Reyna, Rubén Ramírez Cárdenas, Humberto Leal García et
  Roberto Moreno Ramos ne soient pas exécutés tant que n’aura pas été
  rendu l’arrêt sur la demande en interprétation présentée par les Etats-
  Unis du Mexique, à moins et jusqu’à ce que ces cinq ressortissants
  mexicains aient bénéficié du réexamen et de la revision prévus aux
  paragraphes 138 à 141 de l’arrêt rendu par la Cour le 31 mars 2004
  dans l’affaire Avena et autres ressortissants mexicains (Mexique c.
  Etats-Unis d’Amérique). » (Ordonnance, par. 80, point II, alinéa a).)
4. Je conviens évidemment que les personnes susmentionnées ne doi-
nt pas être exécutées à moins d’avoir bénéficié du réexamen et de la

                                                                        26

vision des verdicts de culpabilité rendus et des peines prononcées contre
es, ce à quoi elles ont droit aux termes de l’arrêt Avena. En effet, tel est
écisément ce que la Cour a dit dans l’arrêt Avena, décision dans
quelle elle a aussi indiqué clairement que l’obligation qui y était énon-
e valait non seulement pour les cinq personnes nommément désignées
 ns la présente ordonnance, mais également pour tous les ressortissants
exicains visés dans ledit arrêt.
 5. Ni la justesse de l’arrêt Avena ni la persistance de son caractère obli-
 toire ne sont contestées en la présente affaire. La question qui se pose
   de savoir si le Mexique peut prétendre à ce que la Cour rende une
donnance en indication de mesures conservatoires et si la Cour a le
 uvoir de rendre une telle ordonnance. Selon moi, la Cour ne jouit pas
un tel pouvoir et, en rendant la présente ordonnance sur la base des
 égations infondées du Mexique, elle crée un précédent dangereux en ce
 i concerne sa compétence en vertu de l’article 60.
 6. Dans l’affaire Avena, la Cour a jugé que les Etats-Unis avaient violé
 convention de Vienne sur les relations consulaires en ce qui concerne les
nquante et un ressortissants mexicains qui étaient condamnés à
ort dans divers Etats des Etats-Unis. Elle a également jugé que les
 ats-Unis avaient l’obligation de faire en sorte que leurs juridictions perti-
 ntes accordent à ces personnes « le réexamen et la revision » des verdicts
  culpabilité rendus et des peines prononcées contre elles. Il ressort du
  positif de l’arrêt Avena — et ce point n’est contesté par aucune des Par-
 s à la présente affaire — que les Etats-Unis violeraient les obligations
 ernationales qui leur incombent, telles qu’elles ont été exposées en l’affaire
  ena, si l’un des ressortissants mexicains visés, y compris M. Medellín,
ait exécuté sans avoir bénéficié du réexamen et de la revision ordonnés
 r la Cour. Les Etats-Unis reconnaissent sans aucune réserve cette obli-
 tion et ont démontré à la Cour qu’ils étaient tout à fait favorables à
  que l’arrêt Avena soit exécuté, et activement engagés dans cette voie.
 7. La principale question qui se pose en la présente espèce est de savoir
le Mexique, en invoquant l’article 60 du Statut de la Cour, a conféré à
 le-ci la compétence nécessaire pour indiquer les mesures conservatoires
mandées. Cette compétence dépend de la recevabilité de la demande en
 erprétation de l’arrêt Avena présentée par le Mexique. En effet, les
ats-Unis s’étant malheureusement retirés du protocole de signature facul-
 ive de la convention de Vienne sur les relations consulaires, la Cour est
  vée, en la présente affaire, de la base de compétence qui était la sienne
  sque l’affaire Avena a été portée devant elle. L’article 60 lui conférant
pendant une base de compétence indépendante ou spéciale aux fins
 nterpréter ses arrêts, le Mexique fonde sa demande en indication de
  sures conservatoires sur cette disposition. Cette approche ne peut tou-
 ois aboutir que si le Mexique démontre que sa demande en interpréta-
 n de l’arrêt Avena en vertu de l’article 60 n’est pas manifestement infon-
e. Si elle l’est, en revanche, elle devra être rejetée, et la Cour ne disposera
 nc d’aucune base de compétence pour connaître de la demande en indi-
  ion de mesures conservatoires présentée par le Mexique.

                                                                            27

8. L’article 60 du Statut de la Cour est libellé comme suit :
      « L’arrêt est définitif et sans recours. En cas de contestation sur le
   sens et la portée de l’arrêt, il appartient à la Cour de l’interpréter, à
   la demande de toute partie. »
 9. Ce libellé signifie que le Mexique doit démontrer qu’il existe une
 ntestation l’opposant aux Etats-Unis sur « le sens et la portée » de
 rrêt Avena. A cette fin, le Mexique demande que soit interprété le
 int 9) du paragraphe 153 de l’arrêt (reproduit au paragraphe 2 ci-
 ssus), soutenant qu’une contestation existe bien sur son sens et sa
 rtée. Le Mexique estime que ce point crée une obligation de résultat et
firme que les Etats-Unis, quant à eux, considèrent qu’il s’agit d’une
 ligation de moyens.
 10. Les Etats-Unis nient l’existence, en la présente espèce, d’une contes-
 ion au sens de l’article 60. Ils estiment, comme le Mexique, que l’arrêt
 ena impose une obligation de résultat. Ils déclarent admettre que leur
combe, en vertu de cette décision, l’obligation de faire en sorte que les
 rsonnes visées bénéficient du « réexamen et [de] la revision » des verdicts
  culpabilité rendus et des peines prononcées contre elles. A l’appui de
ur thèse, les Etats-Unis appellent l’attention sur la déclaration de leur
ésident, la position qu’ils ont adoptée devant la Cour suprême en
 ffaire Medellín, la décision de la Cour suprême elle-même, la lettre
 ressée au gouverneur du Texas par le secrétaire d’Etat et l’Attorney
 neral, les interventions du pouvoir exécutif auprès des juridictions du
 xas et les lettres échangées entre les Etats-Unis et le Mexique, soit
 tant de démarches selon eux entreprises afin que soit assuré le respect
ein et entier de l’arrêt Avena.
 11. En cette phase préliminaire de l’instance, le Mexique doit simple-
ent établir que sa demande relative à l’existence d’une contestation
r le sens et la portée du point 9) du paragraphe 153 de l’arrêt Avena
est pas manifestement infondée. Cela signifie qu’il doit présenter un
 nimum d’éléments de preuve à l’appui de son affirmation, ce qu’il
a pas fait.
 12. Bien que le Mexique ne conteste pas que les Etats-Unis aient entre-
  s les démarches énumérées au paragraphe 10 ci-dessus, il appelle
 ttention sur l’ordre d’exécution prononcé par un juge du Texas en
 ffaire de M. Medellín et sur les décisions rendues antérieurement par
 s juridictions du Texas relativement à ce dernier, dans lesquelles il n’a
 s été donné effet à l’arrêt Avena. Le Mexique se réfère également à des
 sitions similaires adoptées par des juridictions du Texas dans d’autres
 aires impliquant les ressortissants mexicains visés dans l’arrêt Avena. Il
 ime que cette position des juridictions texanes est imputable aux Etats-
nis et qu’elle atteste que, en refusant de donner effet à l’arrêt Avena,
 les-ci ne considèrent pas, contrairement au Mexique, que les Etats-
nis doivent, en vertu de cette décision, assurer le réexamen et la revision
quis. Le Mexique invoque également le fait que l’exécutif n’a pas
 mandé au Congrès des Etats-Unis d’adopter un texte de loi donnant

                                                                         28

 et à l’arrêt Avena. Il affirme en outre que l’exécution imminente de
 . Medellín atteste que le point de vue selon lequel l’arrêt Avena impose
 s obligations de résultat n’est pas partagé par toutes les autorités gou-
rnementales des Etats-Unis.
 13. Aucun des arguments avancés par le Mexique ne satisfait cependant
 x exigences minimales nécessaires pour que soit démontrée l’existence
une contestation qui rendrait recevable, en vertu de l’article 60, sa demande
  interprétation. Premièrement, le Mexique n’a pu fournir aucun élément
  preuve attestant que, selon les Etats-Unis, l’obligation leur incombant
  vertu de l’arrêt Avena est une obligation de moyens et non de résultat.
 rtes, les juridictions du Texas ne se sont pas conformées à l’arrêt Avena
 rce qu’elles estiment ne pas y être tenues ; mais le Texas ne s’exprime pas
  nom des Etats-Unis sur le plan international. S’il est vrai que ces derniers
  aient, à l’évidence, responsables au regard du droit international si le
 xas ou, d’ailleurs, tout autre Etat ne se conformait pas à l’arrêt Avena,
ul le Gouvernement des Etats-Unis est autorisé, en vertu du droit interne
 du droit international, à s’exprimer au nom des Etats-Unis sur le plan
 ernational. Il s’ensuit que la position du Texas relativement au sens, à la
 rtée ou à la nature des obligations incombant aux Etats-Unis en vertu de
 rrêt Avena ne saurait être attribuée à ces derniers. En conséquence, ce
 e le Texas fait ou pense est dépourvu de pertinence aux fins d’établir
xistence d’une contestation en vertu de l’article 60.
 14. Deuxièmement, si le pouvoir exécutif des Etats-Unis n’a pas, jusqu’à
ésent, demandé au Congrès d’adopter un texte de loi pour assurer l’exé-
tion de l’arrêt Avena, cela ne prouve pas qu’il se considère comme libre
  toute obligation de donner effet à cette décision, ni que le Congrès ne
 rtage pas ses vues selon lesquelles une telle obligation incombe bien aux
 ats-Unis. Au lieu de demander l’adoption d’un texte de loi, le président
s Etats-Unis a, par sa déclaration du 28 février 2005, donné pour ins-
uction à tous les Etats fédérés dans lesquels étaient détenus des ressor-
sants mexicains visés dans l’arrêt Avena d’assurer à ceux-ci le réexamen
 la revision requis. Jusqu’à ce que soit rendue, le 25 mars 2008, la déci-
  n Medellín dans laquelle la Cour suprême a jugé que le président n’était
 s habilité à donner cette instruction, l’exécutif pouvait raisonnablement
nser qu’il serait fait droit à la déclaration du président, ce qui aurait
ndu inutile l’adoption par le Congrès d’un texte de loi donnant effet à
 rrêt Avena. De plus, une telle déclaration présentait l’avantage de la
pidité par rapport à la voie législative, qui est généralement lente et dif-
ile aux Etats-Unis. Après que la Cour suprême eut refusé de faire droit
  a déclaration du président et n’eut pas donné un effet direct à l’arrêt
  ena, le pouvoir exécutif a entrepris de rechercher une solution auprès
s juridictions du Texas en tentant, premièrement, de les inciter à différer
 rdre d’exécution de M. Medellín et, deuxièmement, de permettre à ce
rnier de se voir accorder le réexamen et la revision auxquels il a droit. Il
  gissait là — et il continue de s’agir — des mesures les plus urgentes
vant être prises pour éviter une violation imminente par les Etats-Unis
s obligations qui leur incombent en vertu de l’arrêt Avena.

                                                                           29

15. Troisièmement, le Mexique appelle l’attention sur la déclaration
   président dans laquelle celui-ci donne pour instruction aux juridic-
 ns d’Etat de « donn[er] effet à [la] décision [Avena] conformément aux
  ncipes généraux de la courtoise internationale ». Selon le Mexique,
  te référence aux « principes généraux de la courtoisie internationale »
dique que les Etats-Unis estiment n’être tenus à aucune obligation de
 nner effet à l’arrêt Avena en vertu du droit international. En formulant
    argument, le Mexique ne tient cependant pas compte des termes
près de la déclaration, dans laquelle le président indique : « [j]’ai décidé
 e [les Etats-Unis d’Amérique] s’acquitteraient des obligations interna-
 nales imposées par la décision de la Cour internationale de Justice »
 ns l’affaire Avena. Il s’agit là clairement d’une reconnaissance par les
ats-Unis de leur obligation, au regard du droit international, de se
nformer à cette décision.
16. Quatrièmement, le Mexique affirme en outre que l’arrêt rendu par
 Cour suprême des Etats-Unis en l’affaire Medellín indique que, selon
e, l’arrêt Avena n’impose pas aux Etats-Unis une obligation de résultat.
 l’appui de cette affirmation, le Mexique indique que la Cour suprême a
gé que l’arrêt Avena n’était pas directement applicable aux Etats-Unis
  l’absence d’un texte de loi visant à lui donner effet, et que le président
  disposait pas des pouvoirs constitutionnels lui permettant de donner
 ur instruction aux Etats de se conformer audit arrêt. En formulant cet
gument, le Mexique ne tient pas compte du fait que la Cour suprême a,
 ns la décision qu’elle a rendue en l’affaire Medellín, expressément
connu que « [l]’arrêt Avena donn[ait] lieu à des obligations de droit
 ernational assumées par les Etats-Unis » (Medellín v. Texas, 128 S. Ct.
46 (2008), slip op., p. 57). De surcroît, il convient de garder présent à
sprit que, aux termes de l’arrêt Avena, les Etats-Unis peuvent donner
 et à cette décision par « les moyens de leur choix ». La Cour a employé
  te formulation pour indiquer que les Etats-Unis étaient libres de se
nformer aux obligations qui leur incombent en vertu de ladite décision,
  t en lui donnant un effet automatique ou direct, soit par le biais d’un
xte de loi visant à lui donner effet, soit encore en prenant toute autre
esure permettant d’assurer le réexamen et la revision auxquels les res-
rtissants mexicains visés dans l’arrêt Avena ont droit. La conclusion de
 Cour suprême selon laquelle le pouvoir exécutif, agissant sans l’appui
   Congrès, n’a pas, en vertu de la Constitution des Etats-Unis, le pou-
 ir de donner l’instruction contenue dans la déclaration du président ne
vient nullement à nier l’obligation internationale incombant aux Etats-
nis de donner plein effet à l’arrêt Avena.
17. Les différents arguments formulés par le Mexique ne permettent
 nc pas de conclure, même à titre préliminaire, qu’il existe entre les
 rties une contestation — au sens où ce terme est employé à l’ar-
 le 60 — sur le sens et la portée de l’arrêt Avena. Le Mexique n’a pas
ésenté les éléments de preuve minimaux requis pour démontrer que les
ats-Unis ont nié l’obligation qui leur incombe en vertu de l’arrêt Avena
assurer le réexamen et la revision auxquels les ressortissants mexicains

                                                                         30

 és dans cet arrêt ont droit, ou qu’ils se sont comportés d’une manière
compatible avec cette obligation. En conséquence, la demande en inter-
étation que le Mexique a présentée en vertu de l’article 60 du Statut de
Cour est manifestement infondée et devrait être rejetée au motif qu’elle
   irrecevable. Dès lors, la Cour n’a pas compétence pour connaître de
  demande en indication de mesures conservatoires présentée par le
exique en vertu de l’article 41 du Statut. Ce nonobstant, ainsi que je
i déjà souligné, le rejet de cette demande ne remettrait pas en cause
  et n’atténuerait pas — l’obligation incombant aux Etats-Unis de se
nformer pleinement à l’arrêt Avena, pas davantage que son acceptation
  renforcerait ladite obligation.
18. Pour fonder sa compétence aux fins de l’ordonnance qu’elle rend
  la présente espèce, la Cour fait observer que le texte anglais de l’ar-
le 60 emploie le terme « dispute », alors que le texte français de cet article
 lise le terme « contestation ». La Cour relève également que, dans deux
 tres dispositions du Statut — le paragraphe 2 de l’article 36 et l’ar-
le 38 —, le terme anglais « disputes » est exprimé en français par « diffé-
nds ». Ces différents emplois du terme « dispute » ont conduit la Cour
rmanente de Justice internationale à conclure que, compte tenu du
 ellé de l’article 60,
   « [elle] estime ne pas pouvoir exiger que la contestation se soit for-
   mellement manifestée ... il doit suffire que les deux Gouvernements
   aient en fait manifesté des opinions opposées quant au sens et à la
   portée d’un arrêt de la Cour » (Interprétation des arrêts nos 7 et 8
   (Usine de Chorzów), arrêt no 11, 1927, C.P.J.I. série A no 13, p. 11).

19. Je souscris à la conclusion de la Cour permanente de Justice inter-
 tionale sur laquelle la présente Cour se fonde, conclusion selon laquelle
   « différends » visés aux articles 36 et 38 du Statut supposent, pour être
ablis, un degré de formalisme plus important que celui qui est requis
 r l’article 60. Cela ne signifie cependant pas qu’une demande infondée
rmulée par une partie au sujet de l’existence d’un différend, comme
 st le cas en la présente espèce, satisfasse aux prescriptions de l’ar-
 le 60, que l’on se fonde sur le texte français ou sur le texte anglais de
  te disposition. La Cour l’a souligné dès 1950 en indiquant :
   « [i]l va de soi qu’on ne peut considérer comme une contestation aux
   termes de cet article le seul fait que l’une des Parties déclare l’arrêt
   obscur, tandis que l’autre le déclare parfaitement clair. La contesta-
   tion exige une divergence de vues entre les parties sur des points
   définis... » (Demande d’interprétation de l’arrêt du 20 novembre 1950
   en l’affaire du droit d’asile (Colombie/Pérou), arrêt, C.I.J. Recueil
   1950, p. 403.)
20. J’ai déjà démontré ci-dessus que le Mexique n’avait présenté aucun
ment de preuve qui vienne, ne serait-ce qu’à titre préliminaire, à
ppui de la conclusion selon laquelle une ou plusieurs autorités fédérales

                                                                           31

s Etats-Unis ne partageraient pas les vues du pouvoir exécutif, à savoir
 e le point 9) du paragraphe 153 de l’arrêt impose une obligation de
  ultat aux Etats-Unis. En concluant que l’arrêt Avena n’est pas direc-
ment applicable sans un texte de loi visant à lui donner effet et que le
ésident n’a pas, sans l’intervention du Congrès, le pouvoir de donner
 ur instruction aux Etats de se conformer audit arrêt, la Cour suprême
 st attachée au respect de principes du droit constitutionnel des Etats-
nis relatifs à la répartition des pouvoirs entre l’exécutif, le législatif et le
diciaire. Dans ces conditions, ces conclusions n’ont aucune incidence
r l’observation ou l’inobservation par les Etats-Unis de leurs obliga-
 ns internationales. Dans la décision qu’elle a rendue en l’affaire Medel-
 , la Cour suprême a en outre expressément déclaré que l’arrêt Avena
nstituait une obligation incombant aux Etats-Unis d’Amérique en
rtu du droit international.
21. Si le pouvoir exécutif des Etats-Unis n’a pas encore, pour les rai-
ns exposées au paragraphe 16 ci-dessus, demandé l’adoption d’un texte
  loi par le Congrès, cela ne démontre pas, même à titre préliminaire,
 e ce dernier ne partage pas l’opinion du pouvoir exécutif selon laquelle
  Etats-Unis sont, aux termes de l’arrêt Avena, tenus de se conformer à
 ui-ci.
22. En résumé, le Mexique n’a pas présenté le moindre élément de
euve démontrant que les autorités fédérales des Etats-Unis ne parta-
aient pas l’opinion du pouvoir exécutif en ce qui concerne l’obligation
combant aux Etats-Unis aux termes de l’arrêt Avena.
23. Certes, les juridictions du Texas n’ont, jusqu’à présent, pas donné
 et à l’arrêt Avena et les autorités de cet Etat ne s’estiment pas tenues
  le faire. Mais, s’il est vrai que les autorités locales d’Etats unitaires
   fédéraux, lorsqu’elles agissent en violation du droit international,
uvent par leur conduite exposer les autorités nationales à des man-
 ements au droit international, elles ne s’expriment cependant pas au
 m de ces dernières sur le plan international et leurs vues, si elles sont en
ntradiction avec celles des autorités nationales, n’ont aucune incidence
r l’existence ou la non-existence d’une contestation entre les Parties au
ns de l’article 60.
24. Aussi, lorsqu’elle déclare que les Parties
   « paraissent ... diverger d’opinion quant au sens et à la portée de
   cette obligation de résultat — plus précisément quant à la question
   de savoir si cette communauté de vues est partagée par toutes les
   autorités des Etats-Unis, à l’échelon fédéral et à celui des Etats, et si
   cette obligation s’impose à ces autorités » (ordonnance, par. 55),
 Cour formule deux conclusions qui n’ont aucun fondement valable en
oit ou en fait. La première est fondée sur l’hypothèse erronée selon
quelle une ou plusieurs autorités fédérales des Etats-Unis ne partagent
 s les vues du pouvoir exécutif concernant la nature de l’obligation
 posée par l’arrêt Avena. Absolument aucun élément de preuve n’a été
ésenté à la Cour à l’appui de cette affirmation. La seconde conclusion

                                                                             32

 coule du fait que la Cour estime que les vues du Texas, un Etat fédéré
 i ne s’exprime pas au nom des Etats-Unis sur le plan international
   et ne saurait le faire —, sont pertinentes aux fins de déterminer s’il
  ste une contestation entre ces derniers et le Mexique au sens de l’ar-
 le 60. Cette conclusion est dépourvue de tout fondement en droit inter-
 tional et semble établir un précédent nouveau et dangereux quant aux
 nséquences juridiques que pourraient avoir certaines positions adop-
  s par des entités gouvernementales locales au sujet des obligations à
  pecter et des politiques à suivre au plan international, lorsqu’elles sont
  contradiction avec les vues des autorités nationales.
 25. En la présente espèce, aucune démonstration n’a été faite qui per-
ettrait d’étayer, ne serait-ce qu’à titre préliminaire, la thèse selon laquelle
existe une divergence d’opinion entre les Parties sur le sens et la portée
  la conclusion formulée par la Cour au point 9) du paragraphe 153 de
 rrêt Avena. Au lieu de cela, nous sommes en présence d’une allégation,
manant d’une seule des Parties, concernant l’existence d’un différend
 e n’étaie aucun élément de preuve pertinent présenté à la Cour. La
 mande en interprétation du Mexique en vertu de l’article 60 devrait
 nc être rejetée puisqu’elle ne confère pas à la Cour la compétence
  ma facie qui lui est nécessaire pour adopter la présente ordonnance.
   rendant néanmoins cette ordonnance, la Cour s’expose à ce qu’une
 lisation abusive soit faite à l’avenir — à des fins juridictionnelles — de
nterprétation au sens de l’article 60, lequel, il convient de le relever,
 mpose aucun délai à l’introduction de demandes en interprétation.
 26. Ma conclusion selon laquelle la Cour n’a pas la compétence néces-
 re pour rendre cette ordonnance ne remet, je le répète, nullement en
 use l’obligation qui continue d’incomber aux Etats-Unis aux termes de
 rrêt Avena de faire en sorte que les ressortissants mexicains visés dans
  te affaire ne soient pas exécutés à moins d’avoir bénéficié du réexamen
 de la revision prescrits par cet arrêt.

                                        (Signé) Thomas BUERGENTHAL.




                                                                            33

